Citation Nr: 1109214	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder (claimed as anxiety).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bipolar disorder.  The Veteran has timely appealed that issue.

The Veteran indicated that she wished to have a hearing before a Veterans Law Judge in her August 2007 substantive appeal; after several scheduled hearings and subsequent cancellations, the Veteran withdrew her request for a hearing in an October 2009 correspondence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's private psychologist submitted a June 2008 letter indicating that the Veteran had been seen by that facility since 2000.  Records from 2000 are of record.  However, the private psychologist noted that prior to seeking treatment at that facility the Veteran was treated by Dr. Toner, who has subsequently moved to Arizona.  No attempt to find any records from Dr. Toner has been made, and such should be accomplished on remand.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2010).

Additionally, that June 2008 letter indicated that the Veteran was treated three times from 2002 through 2005 by Cherry Hospital.  The Board notes that records from Cherry Hospital of record only date from 2005.  On remand, attempts to obtain records from prior to 2005 should be made.  Id.

Finally, the Veteran has current diagnoses of bipolar disorder with depressive symptoms, dysthymia and a borderline personality disorder.  The Veteran's statements, as well as several letters from her private psychologists including the June 2008 letter, indicate that the Veteran has stated that her psychiatric disorder began during service in 1984, when she had problem with her throat closing up and she had difficulty breathing.  Service treatment records confirm that the Veteran sought treatment in 1984 for a posterior pharyngeal wall mass in her throat which she had excised during service in October 1984.  She continued to have a persistent sensation of a lump in her throat after the excise, and it was noted that such was "? psychogenic" in nature.  No complaints of such continued after December 1984.

The Board also notes that the Veteran sought one mental health consultation during service in February 1986, at which time she noted that she "resent[ed] not being able to spend more time with her husband; and does not like being in security police."  The doctor noted that the Veteran did not have a history of any "bona fide emotional disorder" and did not render any diagnosis at that time, noting that she had an "occupational problem."  The doctor finally noted that when he discussed with the Veteran the lack of a medical diagnosis for any medical condition requiring intervention, "she abruptly left."

Also, a February 2006 letter from one of her private psychologists, Dr. T.R., M.A., stated that the Veteran had been "struggling with bipolar disorder that could be traced back to her late teenage years."  Such a statement may mean that the Veteran's psychiatric disorder pre-existed her entrance into service; however, the Board notes that the Veteran was shown to be normal psychiatrically in her October 1983 enlistment examination, and is thus presumed sound on entrance.  See 38 U.S.C.A. § 1111 (West 2002).

In light of the foregoing, the Board finds that a VA examination is necessary in this case, and on remand such should be performed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to her claim of service connection for a psychiatric disorder, to include bipolar disorder (claimed as anxiety).  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain any outstanding relevant VA treatment records from the Hampton VA Medical Center since October 2005 and associate those records with the claims file.

3.  Attempt to obtain from Cherry Hospital any treatment records for the Veteran since 2002 and associate them with the claims file.

4.  Ask the Veteran for information regarding any treatment that she received prior to 2000, including Dr Toner.  After obtaining the necessary medical release forms, VA should attempt to obtain those identified documents and associate them with the claims file.  If such cannot be obtained and further attempts to do so would be futile, such should be noted in the claims file and the Veteran should be so informed so that she may attempt to obtain those records on her own behalf.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether she suffers from a psychiatric disorder as a result of military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should state the diagnosis of any psychiatric disorder found, to include bipolar disorder with depressive symptoms, dysthymia and a borderline personality disorder.  

For any diagnosed psychiatric disorder, the examiner should then opine whether such psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of military service, to include treatment during service for a posterior pharyngeal wall mass and "occupational problems" as noted in her service treatment records.  

The examiner should also specifically discuss whether the Veteran's psychiatric disorder pre-existed her entrance into service.  When rendering such an opinion, the VA examiner should specifically discuss the normal enlistment examination as well as Dr. T.R.'s statement in his February 2006 letter.  If and only if the examiner finds that such pre-existed the Veteran's entrance into service, the VA examiner should state whether the Veteran's pre-existing psychiatric disorder was aggravated beyond the normal progression of that disease by military service.  In so discussing, a baseline of symptomatology must be provided as well as the amount of aggravation stated.

Finally, if the Veteran is diagnosed with any personality disorder, such should be stated.  If such is diagnosed, then the examiner should state whether any other psychiatric disorder is super-imposed on that personality disorder as a result of military service.

If the examiner determines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a psychiatric disorder, to include bipolar disorder (claimed as anxiety).  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


